PER CURIAM.
The question in this appeal from an order granting a motion for directed verdict1 is whether the plaintiff presented any legal evidence on the factual issue, as to the existence of a contract of insurance, under principles of law applicable to the subject matter. Hilkmeyer v. Latin Am. Air Cargo Expediters, Inc., 94 So.2d 821 (Fla.1957). The admissible evidence, which included testimony, admissions, and documents, was more than adequate to survive the motion. See Insurance Co. of Pa. v. Genova Express Lines, Inc., 605 So.2d 941 (Fla. 3d DCA 1992) (parol evidence admissible to prove the contents of a contract). Particularly, the Renewal of Contract document, executed by the parties, establishes to a near certainty that there was a contract in existence to be renewed.
*181Reversed and remanded for further consistent proceedings.

. In this nonjury trial the motion should have been one for involuntary dismissal pursuant to Florida Rule of Civil Procedure 1.420(b). The same principles of law apply. Sea Tower Apartments, Inc. v. Century Nat’l Bank, 406 So.2d 69 (Fla. 4th DCA 1981).